UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7777



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ALBERT RANDOLPH,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-01-304; CA-04-622)


Submitted:   March 30, 2005                 Decided:   May 17, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Albert Randolph, Appellant Pro Se. Peter Sinclair Duffey, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Albert J. Randolph appeals from the order of the district

court dismissing as untimely his motion to vacate, set aside, or

correct his sentence filed pursuant to 28 U.S.C. § 2255 (2000).

The district court granted a certificate of appealability. Finding

that the unique circumstances of this case warrant an application

of equitable tolling, we vacate the order of the district court and

remand for further proceedings.

          The Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”) includes a one-year statute of limitations for § 2255

motions brought by federal prisoners.         This limitations period is

subject to equitable tolling where a prisoner has been precluded

from compliance by circumstances external to his own conduct.           See

United States v. Prescott, 221 F.3d 686, 688 (4th Cir. 2000).            In

the instant matter, the district court misplaced Randolph’s motion

for assistance with the production of his attorney’s file, and it

failed   to   discover   this    oversight     until   after     Randolph’s

opportunity to file a § 2255 motion had lapsed.                Under these

circumstances,   we   conclude   that   the   application   of   equitable

tolling is appropriate.

     Accordingly, we vacate the judgment of the district court and

remand for further proceedings.         We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                 - 2 -
the materials before the court and argument would not aid the

decisional process.



                                          VACATED AND REMANDED




                            - 3 -